                  Case 2:21-cv-01136-NR Document 1-1 Filed 08/26/21 Page 1 of 4




Book                  Policy Manual

Section               000 Local Board Procedures

Title                 Board Governance Standards/Code of Conduct

Code                  011

Status                Active

Adopted               February 20, 2007

Last Revised          March 17, 2016



Standards for Effective School Governance

To promote student growth and achievement, an effective School Board…

    1. Advocates for a thorough and efficient system of public education by:


          a. Promoting public education as a keystone of democracy.

          b. Engaging and promoting community support by seeking input, building support networks
             and generating action.

          c. Allocating resources in a manner designed to facilitate student achievement consistent with
             school district goals and plans.

          d. Maintaining legislative awareness and communicating with members of local, state and
             federal legislative bodies.

          e. Ensuring strong management of the school system by hiring, setting goals with and
             evaluating the Superintendent.

          f. Employing qualified staff to meet student and program needs.

    2. Models responsible governance and leadership by:


          a. Staying current with changing needs and requirements by reviewing educational literature,
             attending professional development opportunities prior to Board service and continuously
             during Board service, and preparing to make informed decisions.

          b. Interacting with school officials in other districts and using resources provided by
             organizations and agencies committed to effective governance and management of public
             schools.

          c. Leading with respect and taking full responsibility for Board activity and behavior.
              Case 2:21-cv-01136-NR Document 1-1 Filed 08/26/21 Page 2 of 4
     d. Adopting and acting in accordance with the PSBA Code of Conduct for Members of
        Pennsylvania School Boards.

     e. Engaging all community stakeholders.

      f. Complying with Board policy and all applicable local, state and federal laws and regulations.

     g. Operating as a collective Board in making decisions.

     h. Participating in annual Board retreats.

3. Governs through policy by:


     a. Seeking input from stakeholders and following an established procedure for consideration.

     b. Regularly reviewing and, as necessary, revising and adopting Board policy.

      c. Delegating to the Superintendent responsibility for implementation of Board policy.

     d. Ensuring public access to adopted Board policy.

     e. Purposefully linking its actions to applicable Board policies.

4. Ensures that effective planning occurs by:


     a. Adopting and implementing a collaborative strategic planning process, including regular
        reviews.

     b. Setting annual goals that are aligned with the Strategic Plan.

      c. Linking Board actions to the Strategic Plan.

     d. Adopting a financial plan that considers short-term and long-term needs.

     e. Adopting professional development plans for Board and staff.

      f. Adopting a plan to ensure evaluation of student growth and achievement using relevant
         data.

     g. Adopting a master facilities plan conducive to teaching and learning.

     h. Adopting a plan for curriculum review and development.

5. Monitors results by:


     a. Using data appropriately to make informed decisions.

     b. Ensuring effective practices for evaluation of staff, programs, plans and services.

      c. Evaluating its own performance.

     d. Assessing student growth and achievement.

     e. Evaluating the effectiveness of the Strategic Plan.
                Case 2:21-cv-01136-NR Document 1-1 Filed 08/26/21 Page 3 of 4
  6. Communicates with and engages the community by:


       a. Distributing relevant information about the district.

       b. Providing methods of communication to the Board and appropriate staff.

       c. Seeking input through a variety of methods.

       d. Including stakeholders in all communications.
Code of Conduct for School Board Members

  1. We, as members of our local Board of Education, representing all the residents of our school
     district, believe that:


       a. Striving toward ideal conditions for effective School Board service to our community, in a
          spirit of teamwork and devotion to public education, is the greatest instrument for
          preserving and perpetuating our representative democracy.

       b. The future welfare of this community, commonwealth and nation depends upon the quality of
          education we provide in the public schools.

       c. In order to maintain a free and strong country, our civic obligation to the community,
          commonwealth and nation is to maintain free and strong public schools in the United States
          of America, without surrendering our responsibilities to any other person, group or
          organization.

       d. Boards of School Directors share responsibility for ensuring a “thorough and efficient system
          of public education” as required by the Pennsylvania Constitution.

       e. Our fellow residents have entrusted us with the advocacy for and stewardship of the
          education of the youth of this community.

        f. The public expects that our first and greatest priority is to provide equitable educational
           opportunities for all youth.

  2. Accordingly:


       a. The community should be provided with information about its schools and be engaged by the
          Board and staff to encourage input and support for the school system.

       b. Devoting time, thought and study to our duties and responsibilities as School Board
          members is critical for rendering effective and credible service.

       c. Board members should work together in a spirit of harmony, respect and cooperation,
          despite differences of opinion.

       d. Personal decisions should be based upon all sufficient facts, we should vote our honest
          conviction without partisan bias, and we will abide by and uphold the majority decision of the
          Board.

       e. Individuals have no legal authority outside the meetings of the Board, and should conduct
          their relationships with all stakeholders and media on this basis.
        Case 2:21-cv-01136-NR Document 1-1 Filed 08/26/21 Page 4 of 4
f. We will not use our positions as School Directors to benefit ourselves or any individual or
   agency.

g. School Boards must balance their responsibility to provide educational programs with the
   need to be effective stewards of public resources.

h. We should recognize that the primary responsibility of the Board is to adopt policies by which
   the schools are to be administered.

i. We should respect that the Superintendent of Schools and his/her staff are responsible and
   accountable for the delivery of the educational programs and the conduct of school
   operations.

j. Communication with all stakeholders and the media should be conducted in accordance with
   Board policy.
